UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7816



FELIX J. PRAYLOW,

                                            Petitioner - Appellant,

          versus


CHARLES M. CONDON, Attorney General of South
Carolina;   GARY  MAYNARD,  Director,  South
Carolina Department of Corrections; COLIE
RUSHTON, Warden of McCormick Correctional
Institution,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry F. Floyd, District Judge. (CA-
02-3308-4-25)


Submitted:   February 4, 2005              Decided:   March 11, 2005


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Felix J. Praylow, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, William Edgar Salter, III, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Felix J. Praylow seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have independently reviewed the record and conclude on the

reasoning of the district court that Praylow has not made a

substantial showing of the denial of a constitutional right.   See

Praylow v. Condon, No. CA-02-3308-4-25 (D.S.C. Oct. 29, 2004).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 2 -